Mr. Justice Pope,
dissenting. This was an action instituted by the plaintiff against the defendant in the Court of Common „Pleas for York County, to recover $800 on two acceptances by defendant of orders drawn on it by a partnership known as the Tugaloo Iron Works, and came on for trial before Judge Aldrich and a jury at the November term, 1894, of the aforesaid Court. The verdict was for the defendant. After entry of judgment thereon, the plaintiff appealed, on the following ground, alleging error in the Circuit Judge in his charge to the jury, as follows:
“For not charging the jury, as requested by plaintiff in his eighth request to charge, the following: ‘No time having been specified in the contract between Spratt Machine Company and Tugaloo Iron Works, in which the contract was to be completed, the law fixes a reasonable time — that *516is, such time in which parties similarly circumstanced as the Tugaloo Iron Works could have completed the contract.’ And further erred in charging the jury as follows: ‘That, in the main, is correct; but I cannot charge you that it means that a reasonable time is that in which a company, similarly circumstanced as the Tugaloo Iron Works were, could perform that contract. I charge you this, that the reasonable time in which to complete that contract was a time in which a corporation or individuals engaged in furnishing these iron materials would have furnished them. That is a reasonable time.’ ”
In connection with this ground of appeal, it may be well to reproduce here an admission of counsel which appears in the “Case.” “At the hearing, testimony was introduced by the plaintiff tending to show the size of the plant of the Tugaloo Iron Works, and the number of operatives engaged, at the time the said Tugaloo Iron Works were at work upon the order of the Spratt Machine Company, and at the time the contract was awarded. Testimony was also introduced to show in what time, with the facilities at hand, the Tugaloo Iron Works could have completed the contract. Testimony was also introduced by the Spratt Machine Company, defendant, tending to show that the said Spratt Machine Company was not aware of the size of the plant of the Tugaloo Iron Works at the time the order was given by the Spratt Machine Company to the Tugaloo Iron Works; and that the Tugaloo Iron Works’ plant was a small and insignificant one, and from the size of the plant and lack of facilities they were unable to ever carry out the contract.” In the light of such testimony as this agreement reveals, namely: “From the size of the plant of the Tugaloo Iron Works and its lack of facilities, such Tugaloo Iron Works could not ever carry out its contract,” I do not see how the Circuit Judge could have charged the plaintiff’s eighth request in the form in which it was submitted; for, granting that no time was agreed upon in which the work contracted for was to be finished and delivered, if it *517was a question before the jury that the Tugaloo Iron Works were not in a position ever to finish and deliver such work, how could the Judge charge that the true rule in determining what was “reasonable time” was by a reference by the jury, in fixing such “reasonable time,” to such time as other parties similarly situated as the Tugaloo Iron Works could have finished the contract?
I do not think the Judge erred in his charge, when he directed the jury that a reasonable time was a time in which a corporation of individuals, engaged in furnishing these iron materials, would have furnished them. This expression from the Judge, when read in connection with his general charge to the jury, seems to me to have been fair to the plaintiff. The matter was for the jury and not the Court to decide. I do not know an}' better way in which “reasonable time” may be determined by a jury, when such contracts as that at bar is concerned, than testimony offered before them as to the time occupied by corporations or individuals in finishing such iron work.
I think the judgment of this Court should be, that the judgment of the Circuit Court be affirmed.